October 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       HOUSTON METHODIST SAN JACINTO HOSPITAL, Appellant

NO. 14-14-00201-CV                          V.

                            TERI FORD, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Teri Ford,
signed March 6, 2014, was heard on the transcript of the record. We have inspected
the record and find the evidence legally insufficient to support the judgment. We
therefore order the judgment of the court below REVERSED and RENDER
judgment that appellee take nothing.

      We further order that all costs incurred by reason of this appeal be paid by
appellee.

      We further order this decision certified below for observance.